Citation Nr: 0618815	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  03-35 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for 
herniated nucleus pulposus of the cervical spine.

2.  Entitlement to an initial compensable rating for internal 
derangement of the right knee, residual of meniscus tear.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for left ear hearing 
loss.

5.  Entitlement to service connection for a left shoulder 
disability.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.  
Jurisdiction of his claims file comes to the Board from the 
RO located in San Juan, the Commonwealth of Puerto Rico.  The 
issue not addressed herein (left ear hearing loss) is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, and VA will notify the veteran if further 
action is required.

In addition to the foregoing, the record indicates the RO 
processed appeals concerning service connection for chest 
pain and neck spasm.  The medical evidence reflects the neck 
spasm to be a symptom of the veteran's already service 
connected neck disability, and his chest pain to be a symptom 
of his left shoulder disability for which service connection 
is granted below.  Accordingly, no further appellate action 
is taken regarding these symptoms.  






FINDINGS OF FACT

1.  The veteran's cervical spine disability is manifested by 
slight limitation of motion, mild radiculopathy, normal 
posture and no associated neurologic symptoms.  

2.  The veteran's cervical spine disability is not manifested 
by incapacitating episodes of any duration.  

3.  The veteran has cervical flexion greater than 30 degrees 
and a combined range of motion greater than 170 degrees.  

4.  The veteran's service-connected right knee disability is 
manifested by complaints of pain with minimal limitation of 
function of the knee and no evidence of recurrent instability 
or subluxation.

5.  Competent, probative medical evidence relates the 
veteran's diagnosed left shoulder bursitis and tendonitis to 
his military service.  

6.  The veteran had right ear hearing loss noted at 
enlistment.  

7.  Medical records reflect an increase in right ear hearing 
impairment during service, and a further worsening when 
examined for VA purposes following service.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, but no 
more, for herniated nucleus pulposus of the cervical spine 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235-5243 (2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 
5293 (2002). 

2.  The criteria for a compensable disability rating for 
internal derangement of the right knee, residual of meniscus 
tear, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2005).

3.  Left shoulder bursitis and tendonitis was incurred during 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  Right ear hearing loss was aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating: Cervical Spine

The veteran argues that his cervical spine disability is not 
properly evaluated.  During the pendency of this appeal, the 
rating criteria for evaluating spine disabilities have been 
amended, the first regulatory change amending the criteria 
used to evaluate intervertebral disc syndrome while the 
second regulatory change amended all the criteria used to 
evaluated spine disabilities.  

More specifically, relevant criteria in effect prior to 
September 2003 for evaluating cervical spine impairment 
provided for a 30 percent rating for severe limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 10 percent for slight limitation of motion.  
Diagnostic Code 5290 (2003).  Here, the September 2003 VA 
spine examination report indicates the veteran had range of 
motion of his neck, as limited by pain, to 35 degrees of 
extension and flexion, 15 degree lateral flexion to the right 
and 10 degrees to the left, and 70 degrees of rotation to the 
right and left.  While the veteran had pain and neck spasms 
associated with his cervical spine herniated nucleus 
pulposus, the report indicates he had no additional 
limitation of function due to his pain or due to fatigue, 
weakness, repetitive use, during flare-ups, or any lack of 
endurance.  Moreover, he had no postural abnormalities and 
was able to ambulate without an assistive device.  He 
indicated that he worked as a mailman, could walk for two to 
three hours, had no history of falls, and divided the weight 
of packages evenly when carrying them on his job.  While the 
evidence of record is indicative of some slight limitation of 
function associated with the veteran's service-connected 
cervical spine disability, the disability picture does not 
approximate more than slight limitation of motion and, as 
such, a compensable rating is warranted under the previous 
criteria used to evaluated limitation of motion.

Similarly, based on the veteran's left C6 radiculopathy and 
neck spasms referred to as pain, the veteran's herniated 
nucleus pulposus of the cervical spine approximates mild 
intervertebral disc syndrome under the prior regulatory 
criteria such that a 10 percent disability rating is 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  (Since this Diagnostic Code contemplates limitation 
of motion, a separate 10 percent rating under it is not 
warranted.  38 C.F.R. § 4.14.)  However, as the September 
2003 VA examination report indicates the veteran had no 
postural abnormalities, symmetric appearance and in rhythm of 
spinal motion, negative spurling's test, and no neurologic 
effects, the veteran's cervical spine disability does not 
approximate a moderate impairment from intervertebral disc 
syndrome with recurring attacks such that a higher 20 percent 
disability rating would be warranted under Diagnostic Code 
5293.  

The first change in rating criteria for spine disorders only 
addressed intervertebral disc syndrome.  The was effective in 
September 2002, and provided that this disability was to be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities whichever method resulted in the higher 
evaluation.  The evidence of record is not indicative of 
prescribed bedrest (incapacitating episode) by a physician or 
of any associated neurologic manifestations.  See September 
2003 VA spine examination report.  As such, a higher 
disability rating is not warranted under the revised criteria 
used to evaluated intervertebral disc syndrome and separately 
rating orthopedic and neurologic manifestations (of which 
there are none) would not result in a combined higher rating.  
The Board notes that under the third regulatory change 
involving spine disabilities, the diagnostic code changed 
from 5293 to 5237 but the regulatory criteria for evaluating 
the disability that went into effect in September 2002 was 
carried over.  As such, a higher disability rating is also 
not warranted based on intervertebral disc syndrome under the 
latest regulatory criteria.

Under the most recent change in the criteria which went into 
effect, a higher 20 percent disability rating is warranted 
for forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2005).  As 
previously indicated, the September 2003 VA spine examination 
report indicates the veteran had forward flexion to 35 
degrees and his combined range of motion was 235 degrees 
(35+35+15+10+
70+70).  He had no postural abnormalities and a normal gait.  
As such, his disability picture does not approximate the 
criteria for a higher disability rating under the most recent 
regulatory criteria to go into effect.

In short, a 10 percent disability rating is warranted for the 
veteran's service-connected herniated nucleus pulposus of the 
cervical spine but the weight of the evidence is against 
disability rating in excess of 10 percent.

Increased Rating: Right Knee

As for the right knee claim, the veteran argues his service-
connected internal derangement of the right knee is not 
properly evaluated.  A compensable disability rating is 
warranted for flexion limited to 45 degrees under 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2005).  Here, the September 2003 
VA joint examination report indicates the veteran had 
flexion, as limited by pain, to 130 degrees and increased 
pain when using stairs.  While the veteran complained of a 
decreased ability to run and he had right knee tenderness to 
palpation of the medial joint line, painful McMurray test, 
and a right lower extremity limp, he did not require the use 
of an assistive devise and he was independent in the 
activities of daily living.  Given this, the veteran's 
disability picture does not approximate flexion limited to 45 
degrees.  Accordingly, a compensable disability rating is not 
warranted under Diagnostic Code 5260.

Nor is a higher or separate disability rating based on 
limitation of extension.  See VAOPGCPREC 9-04 (Sept. 17, 
2004).  A 10 percent disability rating is warranted for 
extension of the knee limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2005).  The evidence of record 
fails to reveal any functional limitations involving 
extension of his right knee.  See September 2003 VA joint 
examination report (full extension of the knee to zero 
degrees).  Accordingly, a higher (separately or in 
combination) rating is not warranted based on limitation of 
extension.  

The evidence fails to show any instability or recurrent 
subluxation of the right knee.  Upon examination, the veteran 
had negative Lachman's, valgus-varus stress, and drawer 
tests.  See September 2003 VA joint examination report.  As 
such, a compensable disability rating is not warranted under 
Diagnostic Code 5257.  See 38 C.F.R. § 4.71, Diagnostic Code 
5257 (a 10 percent rating with slight recurrent subluxation 
or lateral instability).  Moreover, as the medical evidence 
of record fails to reveal the veteran has degenerative joint 
disease of his right knee, a separate disability rating is 
also not for consideration as for arthritis and instability.  

Higher disability ratings under alternative diagnostic codes 
available to evaluate knee disabilities have also been 
considered.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262 (2005); but see 38 C.F.R. § 4.14 (2005).  The evidence 
of record, however, does not reflect the veteran has 
ankylosis of his right knee or impairment of the tibia and 
fibula resulting in nonunion with loose motion such that 
application of Diagnostic Code 5256 or 5262 would be proper.

In short, the weight of the evidence is against a compensable 
disability rating for the veteran's right knee based on 
limitation of function or instability.  As neither separate 
nor higher disability ratings are warranted under alternative 
diagnostic codes, the Board must conclude that the weight of 
the evidence is against the veteran's claim for a compensable 
disability rating for his right knee disability.  See Ortiz 
v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).  


Service Connection Claims

Service connection may be established for disability that was 
incurred in service, or if pre-existing service, was 
aggravated by service.  A determination of service connection 
requires a finding of the existence of a current disability 
and an etiologic relationship between that disability and an 
injury or disease incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  A July 2001 service medical 
record contains an assessment of left rotator cuff tendonitis 
while a February 2002 service medical record indicates that 
the veteran had a two-year history of left shoulder pain.  
Numerous records reveal complaints of shoulder pain.  

In April 2003 the RO requested an examination of the veteran.  
The resulting examination report contains diagnoses of left 
should bursitis and tendinosis.  See September 2003 VA joints 
examination report.  Given the evidence reflective of 
relevant in-service complaints and current diagnosis in the 
first examination conducted in connection with the claim 
after service, the Board will resolve reasonable doubt in the 
veteran's favor and conclude the veteran's currently 
diagnosed disability had its onset in service.  

With respect to hearing loss, the service records reflected 
the presence of a right ear hearing impairment as that is 
defined in VA regulation (38 C.F.R. § 3.385), when the 
veteran was examined in connection with his entrance into 
service.  At that time, his auditory threshold at 4000 Hertz 
was 50 decibels.  In-service examination in 1996, showed the 
veteran's auditory threshold increased to 60 decibels at 4000 
Hertz, and when he was examined for VA purposes in 2003, that 
threshold had increased even further to 70 decibels. 

Given the increase in severity of the veteran's pre-service 
right ear hearing loss in service, it may be reasonably 
concluded that it was aggravated by service.  Accordingly, 
service connection for right ear hearing loss is granted.  

Duty to Notify and Assist

VA has certain notice and assistance requirements under the 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice 
must be provided to a claimant before the initial VA decision 
on a claim for benefits and must:  (1) inform the claimant 
about the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the 
veteran's claims file reveals that the VA benefits 
application form the veteran was provided, (VA Form 21-526 
from which this appeal ultimately arose), included an 
attachment describing information necessary to establish 
entitlement to service connection, what VA would obtain in 
connection with such a claim, as well as information the 
veteran could submit in connection with such a claim.  Also 
on this document was a place to indicate whether there was 
additional evidence to be submitted, (which the veteran 
indicated there was not).  Later the veteran was provided 
notice of the rating action on appeal, which included a copy 
of the decision that set forth the rationale for the 
conclusions reached.  The statement of the case likewise set 
forth the reasons for the decisions made in this case, the 
evidence that was considered, and the regulations governing 
the claims, including those that address VA's notice and duty 
to assist obligations.  Under these circumstances, the Board 
considers VA's notice requirements are met.  

In this regard, it is observed that the above mentioned 
attachment to the veteran's formal application for benefits 
addressed claims for service connection, and that two of the 
issues ultimately perfected for appeal concerned the 
appropriate rating to be assigned for service connected 
disabilities.  Since, however, this question concerning the 
proper evaluations arose from the initial grants of service 
connection following the veteran's initial application, 
notice as required by 38 U.S.C.A. § 5103(a) is no longer 
required because the purpose that the notice was intended to 
serve had been fulfilled.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2005).  

With respect to the duty to assist, the veteran's service 
medical records have been associated with the claims file, 
and he has been examined for VA purposes in connection with 
his claims.  The veteran has not identified any post service 
treatment, and as mentioned above, indicated there was no 
additional evidence to submit in connection with his claims.  
Thus, the Board concludes that VA has satisfied its duty to 
assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claims.


ORDER

A 10 percent disability rating, but no more, for herniated 
nucleus pulposus of the cervical spine is granted, subject to 
the laws and regulations governing the disbursement of VA 
benefits.

A compensable disability rating for internal derangement of 
the right knee, residual of meniscus tear, is denied.

Service connection for left shoulder bursitis and tendonitis 
is granted.

Service connection for right ear hearing loss is granted.  


REMAND


With respect to left ear hearing loss, the service medical 
records reflect that while no left ear hearing loss was noted 
either at entrance into service or during service, they do 
reflect that the veteran was "Routinely Exposed to Hazardous 
Noise," and his right ear hearing acuity diminished during 
service.  The record also shows that the veteran was found to 
have left ear hearing loss for VA purposes when he was 
examined in September 2003, 17 months after his service 
discharge.  In view of this, a medical opinion should be 
obtained as to whether the onset of any left ear hearing loss 
occurred in service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA audio 
examination.  After reviewing the 
evidence of record and examining the 
veteran, the examiner should provide an 
opinion as to whether any current left 
ear hearing loss was caused by service, 
including the hazardous noise to which 
the veteran was apparently routinely 
exposed.  

If any medical opinion cannot be given on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

2.  Readjudicate the veteran's service 
connection claim.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claims for benefits and all 
evidence received since October 2003.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


